



Exhibit 10.iii.b
DESCRIPTION OF MOSAIC MANAGEMENT INCENTIVE PROGRAM
Pursuant to the Management Incentive Plan (“MIP”) of The Mosaic Company (the
“Company”), key managers of the Company and its subsidiaries, including
executive officers, are eligible for annual cash incentive compensation based
upon the level of attainment of business performance goals that are
pre-established by the Board of Directors of the Company, upon the
recommendation of the Compensation Committee.
The incentive measures and their respective weightings for executive officers
for 2018 are described below:
•
Operating Earnings/ROIC: this measure is based on the level of the Company’s
consolidated return on invested capital, or ROIC, before specified items. ROIC
is based in part on consolidated operating earnings before specified items. This
measure has a weighting of 30% for executive officers.

•
Free Cash Flow: this measure is based on consolidated net cash provided by
operating activities before specified items, and has a 20% weighting for
executive officers.

•
Controllable Operating Costs: this measure is based on controllable operating
costs per tonne of products produced by the Company’s Phosphates, Potash and
Brazil business segments. This measure has a 30% weighting for executive
officers.

•
Safety & Sustainability: the safety and sustainability measure is based on the
effectiveness of the Company’s Environmental, Health and Safety management
system for the Phosphates and Potash business units, and has a weighting of 10%
for executive officers.

•
Premium Product Sales: this measure is based on metric tonnes of premium
products for which the Company recognizes revenue, on a consolidated basis. This
measure has a weighting of 10% for executive officers.



Threshold, target and maximum payout levels are set based upon the extent to
which the specified performance goals are attained.





